DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.

Allowable Subject Matter
Claims 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A method of manufacturing an image display device similar to the method as claimed by applicant (Kobayashi, US PN 10179445 B2) has a foreign priority date that pre-dates applicant’s filing date; however, since the foreign publication was not in English Kobayashi fails to qualify as prior art under pre-AlA rules.  Furthermore, even were Kobayashi to qualify as prior art under pre-AIA  rules, Kobayashi does not disclose irradiating the resin under reduced pressure or an inert gas atmosphere so that the cure rate of the entire layer is 90% or more and the liquid photo-radical polymerizable resin is not in contact with oxygen.  
Likewise, the closest prior art of record (Fukushima, US PGPub 2010/0277684 A1) discloses a method of manufacturing a display device; however, Fukushima art differs from applicant’s claimed invention in that the photocurable resin composition also contains curable components that aren’t 
Finally, the examiner notes that typical methods of pre-curing an adhesive layer result in the entirety of the adhesive layer being pre-cured (unless otherwise blocked by a mask); however, even with a mask, such methods do not result in a resin composition with a pre-cured resin layer having a surface perpendicular to the stacking direction that is also not contiguous with the surface of the light- transmitting or the surface of the light shielding member upon which the uncured resin composition was applied, such that the pre-cured resin layer of the applied resin composition is not contiguous with the light-transmitting or the surface of the light shielding member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH BRADFORD whose telephone number is (571)270-7654. The examiner can normally be reached weekdays, 12 PM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.B/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746